852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamar GRANT, Petitioner-Appellant,v.Terry L. MORRIS, Supt., Respondent-Appellee.
No. 88-3162.
United States Court of Appeals, Sixth Circuit.
July 29, 1988.

1
Before LIVELY, MERRITT and KRUPANSKY Circuit Judges.

ORDER

2
The petitioner filed a notice of appeal from a Magistrate's report and recommendation in this habeas corpus proceeding.  The respondent moves for dismissal of the appeal for lack of appellate jurisdiction.  The petitioner has not filed an opposition to that motion.


3
Because a Magistrate's report and recommendation is not a final order of the district court for purposes of 28 U.S.C. Sec. 1291, it cannot be appealed to this Court.  As the petitioner was informed at the time, his remedy was to challenge the report and recommendation by filing timely objections with the district court.


4
It therefore is ORDERED that the motion to dismiss is granted.